Citation Nr: 1748835	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a heart disability, to include ischemic heart disease, systolic heart murmur, mitral valve prolapse, and atrial septal aneurysm., to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel




INTRODUCTION

The Veteran honorably served in the United States Army from May 1968 to April 1970, including in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  This appeal was previously before the Board in November 2015 and November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand warranted to obtain a new VA examination and etiology opinions for the heart disability and hypertension.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Further, the Court held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.   

Here, in November 2016, the Board remanded the claims to obtain a new in-person VA examination for the Veteran to assess the etiologies of the Veteran's heart disability and hypertension, after finding that the January 2016 VA examination that was afforded to the Veteran was inadequate, in part, because the January 2016 VA examiner failed to examine the Veteran in-person before rendering his etiology opinions.  See November 2016 Board remand.  Thus, in remanding the claims, the Board specifically directed the RO to schedule and have completed an in-person VA examination for the Veteran, by a cardiologist, to determine the natures and etiologies of the heart disability and hypertension.  See id.  

Subsequently, a VA examination was accomplished in January 2017; however, upon review of the January 2017 VA examination report, it appears that an in-person examination of the Veteran was, again, not conducted.  See January 2017 VA examination report and etiology opinions.  

As the RO failed to ensure that the January 2017 VA examiner performed an in-person examination of the Veteran before opining on the etiology questions for the heart disability and hypertension, even though it was specifically instructed to do so by the Board, in the Board's November 2016 Remand directives, further development is warranted.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records since January 2017.

2. After Step 1 is completed, schedule the Veteran for an IN-PERSON VA examination with a CARDIOLOGIST to determine the nature and etiology of any currently present heart disability and hypertension.  The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and review of the Veteran's pertinent history, the examiner should respond to the following:

A) Does the Veteran now have, or has he had during the pendency of the appeals period, heart disability that is ischemic in nature?  The examiner is asked to specifically consider the October 2006 and November 2010 stress test reports which noted "abnormal test with evidence of ischemia" and the December 2011 treatment record noting "mild CAD."

B) Does the Veteran now have, or has he had during the pendency of the appeals period, a diagnosis of any heart disability that is not ischemic in nature?  The examiner should specifically address the reported diagnoses of a diastolic heart murmur and mitral valve prolapse, as well as the November 2010 diagnosis of atrial septal aneurysm noted in the record.  For any non-ischemic heart disability diagnosed, is it at least as likely as not (50 percent or better probability) that such disability is caused by the Veteran's active service?

C) Does the Veteran now have, or has he had during the pendency of the appeals period, a diagnosis of hypertension?  The examiner should specifically consider the December 2011 treatment record that shows the Veteran had a diagnosis of hypertension and was prescribed Lisinopril and the June 2016 prescription receipt for Losartan.  If hypertension is diagnosed, or a historical diagnosis is confirmed, is it at least as likely as not (50 percent or better probability) that such disability is caused by the Veteran's active service, to include herbicide exposure therein?

D) For any heart disability and hypertension diagnosed, found not to be directly related to the Veteran's active service, is it at least as likely as not (50 percent or better probability) that the heart disability or hypertension was caused or chronically worsened by the Veteran's service-connected posttraumatic stress disorder (PTSD). 

The complete rationale for all opinions expressed should be provided. 

3. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

